Citation Nr: 0109895	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
claimed as secondary to the service-connected diplopia, 
residual of closed head trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and his representative



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1962 to November 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
Undersigned Member of the Board at the RO in February 2001.  



REMAND

The veteran contends that his paranoid schizophrenia is due 
to head trauma suffered during service.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

An April 1965 service medical record shows that the veteran 
was admitted to Station Hospital in Brunswick, Maine with a 
diagnosis of cerebral edema after receiving a blow to the 
head in a boxing match.  

In July 1998, the veteran submitted a claim of service 
connection for paranoid schizophrenia as secondary to the 
service-connected diplopia.  Submitted along with the 
veteran's claim was a June 1998 progress note from a VA staff 
psychiatrist who noted that the veteran had sustained a 
severe traumatic brain injury in 1964 and subsequently 
developed a psychotic disorder which was diagnosed as 
schizophrenia.  The psychiatrist opined that it was likely 
that the psychosis occurred as a result of the earlier brain 
trauma which could predispose to later psychotic disorder.  

Also of record is a November 1997 VA inpatient report 
indicating that the veteran was admitted to a VA Hospital for 
psychosis.  The same VA staff psychiatrist noted that it was 
one of several psychiatric admission for the veteran.  The 
diagnosis was that of paranoid schizophrenia; psychotic 
disorder secondary to head trauma.  

In conjunction with his claim of service connection, the 
veteran was afforded a VA examination on a fee-basis in 
September 1998.  The examiner noted that the veteran's 
records had been reviewed and suggested that the veteran 
suffered from a psychotic illness for which he had received 
multiple inpatient psychiatric admissions.  The examiner 
noted that the veteran had received head injuries, but that 
the evidence did not suggest that his psychosis was related 
to his head injuries.  The diagnosis was that of chronic 
paranoid schizophrenia.  

When the veteran testified at the hearing in February 2001, 
he related that he was currently being treated every four 
months at VA and that other physicians have indicated that 
his current psychiatric disability could possibly be the 
result of his head injury.  

In light of the evidence of record, the Board finds that the 
case should be remanded to afford the veteran a VA 
examination the purpose of determining the nature and likely 
etiology of the claimed conditions.  All pertinent medical 
records should be obtained, especially any medical records 
from VA not already of record.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
paranoid schizophrenia or head trauma, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include any opinions 
by any physicians from VA, that have not 
been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
psychiatric disability due to head trauma 
or other disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




